DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on August 5, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 - 9 are allowable over the Prior Art of Record because it fails to teach or suggest a caliper finger for a multi-finger caliper logging tool, the caliper finger having a body comprising a first material and a finger tip comprising a second material, the caliper finger having a joint between the first material and the second material, wherein at the joint the first material and second material are fused directly together; wherein the finger tip comprises a plurality of successively fused layers of the second material and wherein the finger tip comprises a machined outer surface in combination with the remaining limitations of the claims.

Claims 10 - 19, 22 and 23 are allowable over the Prior Art of Record because it fails to teach or suggest a method of manufacturing a caliper finger for of a multi-finger caliper logging tool, the method comprising the steps of successively fusing a plurality of layers of a second material to an end of the caliper finger; and machining at least the second material to create a tip of the caliper finger from the second material in combination with the remaining limitations of the claims.

Claim 21 is allowable over the Prior Art of Record because it fails to teach or suggest a caliper finger for a multi-finger caliper logging tool, the caliper finger having a body formed of a first material and a finger tip formed of a second material, the caliper finger having a joint between the first material and the second material, wherein at the joint the first material and second material are fused directly together; wherein the finger tip comprises a plurality of fused layers of the second material; wherein the base material of the second material is 44849-7778-6270.1Attorney Docket No.: 123285-0101PATENTCustomer No.: 40184fused directly with the first material in the joint and wherein the tungsten carbide is not fused with the first material at the joint in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Wallace (US 11,078,776)
Sallwasser (US Pub No. 2015/0143709)
Hunt-Grubbe (US 5,548,900)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
September 27, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861